Citation Nr: 0916626	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
January 1966 and May 1991 to July 1991 and was in the Air 
Force Reserves from August 1984 to July 1995.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for residuals of 
heat exhaustion.  The claim was previously before the Board 
and was remanded to the RO in April 2008 for further 
development of the record.

The Veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript is of record.


FINDING OF FACT

The Veteran's current symptoms are not medically related to 
his in-service episode of heat exhaustion.


CONCLUSION OF LAW

The criteria for service connection for residuals of heat 
exhaustion are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2003, March 2004, March 
2006, and May 2008 that fully addressed all notice elements.  

In the letters sent in August 2003, March 2004 and May 2008, 
the RO provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations in June 2004 and January 2009.  His January 2009 
exam was accompanied by a review of the claims folder. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  
The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

Merits of the Claim

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

With respect to the Veteran's Reserve service, the applicable 
laws and regulations permit service connection only for a 
disability resulting from disease or injury incurred in, or 
aggravated coincident with ACDUTRA.  See 38 U.S.C.A. 
§ 101(22),(23),(24); 38 C.F.R. § 3.6.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In June 1994, the Veteran was participating in training 
exercises while on Reserve duty, during which he was taken to 
the emergency room for treatment for heat exhaustion.  The 
Veteran was admitted to the hospital for observation and 
treated for the condition.  After treatment, testing showed 
all systems were found to be within normal limits.  A 
diagnosis of resolved heat exhaustion was rendered.  There 
were no further complaints or findings of heat exhaustion 
during the Veteran's remaining period of service. 

Since separating from service, the Veteran experienced heat 
exhaustion on four additional occasions, the last of which 
was in July 2003.  The Veteran submitted a statement from 
C.J., M.D. in May 2006, which stated that the Veteran 
suffered from heat stroke while on active duty in June 1994.  
"Since that time, the Veteran has had four recurrent heat 
strokes that have caused a residual decrease in his strength 
by 70%.  It has caused a decrease in his activities of daily 
like at home."  

In January 2008, Dr. C.J. submitted an additional statement 
in which he reiterated the text of his May 2006 statement, 
and added that between 2006 and 2008, the Veteran "has 
developed other health problems including hypertension, PUD, 
joint pain, weakness and other personal illnesses."  

The Veteran underwent VA examinations in June 2004 and 
January 2009.  At the June 2004 examination, the Veteran 
reported to the examiner that since his heat stroke during 
service in 1994, he had experienced four additional episodes 
of heat stroke.  He was never hospitalized for them, but saw 
a doctor on two of the occasions.  Each episode happened when 
he was exposed to extreme heat; i.e. the heat index during 
those episodes was 115 degrees.  He experienced weakness as a 
result of these episodes.

The examiner found his neurological exam to be normal and 
diagnosed a history of heat stroke, with the Veteran 
developing dizziness, lightheadedness, incoherence and 
weakness after each episode.  

During the Veteran's January 2009 exam, the Veteran described 
having dizzy spells, balance problems, and a history of 
fatigue since his episode in 1994.  He stated that he has 
visited specialists, but they have failed to find any 
specific medical reasons for his balance and/or vertigo 
problems.  The Veteran stated that his balance problems are 
worse when the heat is above 90 degrees or when he is outside 
for more than a few minutes.  The Veteran also noted some 
impairment in learning capacity since the heat stroke.  

After a physical examination, the examiner diagnosed the 
Veteran with several conditions and opined that none were 
likely related to heat exhaustion.  The examiner stated that 
while the Veteran attributes his dyspnea, hypertension, and 
vertigo to the June 1994 in-service heat exhaustion, there is 
no medical evidence linking the event and his current 
symptoms.  The examiner concluded that even applying the 
reasonable doubt principle, he is unable to relate his 
current problems to the heat exhaustion without resorting to 
speculation.

The preponderance of the evidence is against a finding that 
any of the Veteran's complained-of residuals of heat 
exhaustion are linked to any incident of military service, 
and the claim will be denied on this basis.



Towards development of the claim under VA's duty to assist 
the Veteran, the Veteran underwent a comprehensive VA 
examination in January 2009, specifically to ascertain 
whether he had any residuals of the claimed in-service heat 
exhaustion. McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim.").

The record indicates that the examination was accompanied by 
a review of the claims folder. Shipwash v. Brown, 8 Vet.App. 
218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

The examiner considered each of the Veteran's disorders, 
including hypertension, gastro esophageal reflex disease, 
fatigue, balance problems, generalized arthritis, sleep apnea 
and obesity. The examiner specifically observed that these 
disorders and complaints were not related to an episode of 
heat stroke, which was treated in 1994. Among other findings, 
the examiner deemed it "significant" that there was no 
history of chronic headaches, seizures or other diagnosed 
brain problems that developed since the 1994 incident. The 
examiner also noted that the Veteran's fatigue was more 
likely related to the obesity. 

As to any connection between the Veteran's stated complaints 
and the 1994 incident the examiner stated that such a 
connection would be based on "mere speculation." The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
  
The Board has considered the statements submitted by Dr. C.J.  
It is noteworthy that the physician does not state that any 
of the current complaints were caused by the 1994 incident. 
In this respect, the statement only provides confirmation of 
the  chronology already of record, and is not phrased in 
terms of causality - which has been addressed by the conduct 
of the VA examination above, under the McClendon ruling. The 
statement does not provide a medical link between the 
Veteran's heat stroke in service and the subsequent heat 
exhaustion episodes.  The letter only states that the Veteran 
has experienced recurrent heat exhaustion episodes which 
caused a decrease in his strength and activities of daily 
life.  Dr. C.J. does not state whether the in-service episode 
had any medical connection with the subsequent episodes.  
Indeed, while Dr. C.J. is the Veteran's treating physician, 
he expresses no opinion as to the cause of the claimed 
disorders. Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

After a review of the record as a whole, the Board finds the 
evidence against the claim, especially the January 2009 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of heat 
exhaustion, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has considered the Veteran's contentions that his 
claimed disabilities are somehow etiologically related to 
service.  The Board has also considered the Veteran's 
statements and the other lay statements filed on his behalf.  
However, as laypeople without the appropriate medical 
training and expertise, the Veteran and his witnesses are not 
competent to render a probative opinion on a medical matter, 
such as whether he has a current disability related to 
service, or whether there is a medical relationship between a 
claimed disability and service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of heat exhaustion, and 
there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 
55.

	
ORDER

Service connection for residuals of heat exhaustion is 
denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
























 Department of Veterans Affairs


